16 F.3d 401NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
Maxwell M. TAYLOR, Petitioner, Appellant,v.Charles T. COBB, DISTRICT DIRECTOR, U.S. IMMIGRATION &NATURALIZATION SERVICE, Respondent, Appellee.
No. 93-1776.
United States Court of Appeals,First Circuit.
February 11, 1994

Appeal from the United States District Court for the District of Massachusetts
Maxwell M. Taylor, on brief pro se.
A. John Pappalardo, United States Attorney, and Naomi G. Litvin, Special Assistant United States Attorney, Department of Justice, Immigration & Naturalization Service, on brief for appellee.
D.Mass.
AFFIRMED.
Before Breyer, Chief Judge, Selya and Cyr, Circuit Judges.
Per Curiam.


1
We have reviewed the parties' briefs and the record on appeal.  We find no error in the district court's denial of the petition for writ of habeas corpus.  The Attorney General has six months from the date of the final administrative order of deportation, or, if judicial review is sought (such as was the case here), six months from the date of final order of this court, to effect deportation.  8 U.S.C. Sec. 1252(c).  That period had not expired at the time of Taylor's habeas petition.  Indeed, it has not yet commenced to run.


2
Affirmed.